FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Enersis S.A. TABLE OF CONTENTS The following are English translations of documents made publicly available to shareholders or holders of American Depositary Shares of Enersis S.A. (the “Company”) in connection with the proposed capital increase by the Company in which Endesa S.A., the Company’s controlling shareholder, would subscribe for additional shares with a non-monetary contribution of equity interests in a portfolio of companies, and the other shareholders would subscribe for additional shares with cash. Item 1. Translation of Opinion of Director Pablo Yrarrázaval V. dated October 30, 2012 2. Translation of Opinion of Director Andrea Brentan dated October 30, 2012 3. Translation of Opinion of Director Rafael Miranda R. dated October 30, 2012 4. Translation of Directors’ Committee Report dated October 29, 2012 5. Translation of Opinion of Director Leonidas Vial E. dated October 30, 2012 6. Translation of Opinion of Director Hernan Somerville S. dated October 31, 2012 7. Translation of Opinion of Director Eugenio Tironi B. dated October 30, 2012 8. Translation of Opinion of Director Rafael Fernández M. dated October 30, 2012 9. Translation of Independent Appraisal Report of IM Trust Asesorías Financieras S.A. dated October 24, 2012 Translation of Expert Appraisal Report of Eduardo Walker H. dated July 23, 2012 Translation of Independent Appraisal Report of Claro y Asociados Ltda. dated October 24, 2012 DISCLAIMMER: THE ENGLISH VERSION OF THIS OPINION WAS TRANSLATED FOR THE CONVENIENCE OF THE READER. THIS TRANSLATION HAS NOT BEEN REVIEWED OR APPROVED BY MR. PABLO YRARRAZAVAL. Santiago, October 30, 2012 Shareholders of Enersis S.A., SANTIAGO Ref.: Pronouncement on the related parties transaction among - capital increase of Enersis S.A. Dear Sir, As Director and Chairman of the Board of Directors of Enersis S.A. ("Enersis"), a publicly held limited liability stock company registered as No 175/1983 of the Securities Register of the Superintendence of Securities and Insurance ("SVS"), and in compliance with dispositions set by the Chilean Companies Act 18,046 ("LSA"), Article 147, numeral 5), I issue my pronouncement with respect to the convenience of the Proposed Transaction in terms of its best interest to Enersis, according to how it is defined below. l. Background On June 18, 2012, the majority shareholder of the Company, Endesa, S.A., through its subsidiary Endesa Latinoamérica S.A. (both companies "Endesa" unless otherwise stated), sent me a letter, as chairman of the Board of Directors of Enersis, proposing a capital increase of Enersis, to be subscribed, both in money and other non-monetary assets representing the total participations that Endesa Spain owns through Endesa (the “Contributed Assets”) in South America, other than Enersis. Therefore, the “Proposed Transaction”, with respect to which I pronounce myself through this document, consist in a capital increase of Enersis in which Endesa would subscribe its proportion of the new shares to be issued by contributing its total shares of a new company to be established according to the laws of Spain, that would be called “Cono Sur”, and whose only assets would be its total participations, and would be free of liabilities. The other shareholders (or their assignees), if they decide, would subscribe their proportion of the new shares by paying pro rata in cash. On August 3, 2012, through the Official Letter No 18,684, the Superintendence of Securities and insurance ("SVS") considered the Proposed Transaction, in spite of being a capital increase, to be a related party transaction and ordered that the Board of Directors of Enersis give strict compliance not only to the provisions of Articles 15 and 67 of the LSA, which regulate capital increases payable with assets other than money, but also comply with the provisions of Title XVI of the LSA. On August 6, 2012, the Board of Directors of Enersis agreed to submit the Proposed Transaction to the approval procedures established in Title XVI of the LSA. II. Pronouncement on the relationship to the controlling shareholder I declare that I am a Director and Chairman of Enersis since July 26, 2002 and that I was appointed Director with the votes of the majority shareholder at the ´Shareholders’ Meeting that appointed the current Board of Directors, which was held on April 22, 2010. Additionally, I declare that these votes were decisive to be elected as a director. I also declare that during the Board of Directors’ meeting of April 23, 2012, I was appointed Chairman of the Board of Directors, being elected previously at the Shareholders Meeting held on April 22, 2010. I declare that I have interest in the Proposed Transaction according to the interpretation performed by the SVS in its Official Letter No 21001 of August 29,2012, in its section III.l, which made applicable to the Transaction that resolved by the Superintendence on April 18, 2012 in its Offitial Letter No 9914 to the company Enjoy S.A. Such declaration of interest was repeated formally to the Company in the Board of Directors’ meeting of September 5, 2012. With respect to Endesa, a wholly-owned company by Endesa S.A (Endesa Spain), I was member of the Board of Directors of the latter by virtue of the resolutions adopted by the Universal Extraordinary General Shareholders’ Meeting that was held on October 10, 2006. On June 27, 2008, I resigned as a consequence of the reduction of such Board of Directors to three members. Similarly, since June 17, 2004, I form part of the Latin American Executive Committee, and to this day still hold an advisor position to such committee. I also declare that I am directly and indirectly a shareholder of Enersis S.A. Other than the aforementioned, I have no relationship with the counterparts nor have interest in the Operation. III. General Considerations According to LSA, I must give my opinion with respect to the Proposed Transaction, in the terms and conditions presented by the majority shareholder. This proposal, a unique and indivisible package to be contributed by the majority shareholder in a capital increase in which the minority shareholders must subscribe on a pro rata basis with contributions in money. In my opinion, the Proposed Transaction should consider the following questions: 1. If these assets, all together in Cono Sur, were for sale by a third party, would they be interesting for Enersis? That is, whether the price is adequate or not, or who is the owner of the assets. 2. If the response to this first question is affirmative, and considering the Proposed Transaction, the question to be asked is, what should be the price to be paid for Cono Sur? 3. Considering the incorporation of Cono Sur interesting for Enersis and having determined an appropriate price, then one must wonder what implications the way Endesa has proposed to do this, namely through a capital increase for an amount equivalent to 1/60.62% times the value at which Cono Sur is contributed and in which the other shareholders contribute money. The transaction under analysis has two particular characteristics: (i) not all shareholders contribute with the same assets (ii) the contribution in money may reach a significant amount These two particular characteristics therefore make necessary to formulate the following two questions: a. What effect would for Enersis raise this amount of money ? b. How do you compare the contribution made by Endesa to the contribution that may be made by the other shareholders of Enersis? For the reasons outlined below, this part of the question should be responded as part of the analysis of the value of the contribution of Cono Sur. III.1. Contribution of the Proposed Transaction to the Best Interest of Enersis 1. Enersis is currently a leading company in generation and distribution of electricity in South America, with a strong presence in Argentina, Brazil, Chile, Colombia, and Peru. 2. South America is one of the regions with greater socio-economic and demographic dynamism. However, it is also a region that still presents a low per capita electricity consumption rate. Therefore, it is likely that the countries in which Enersis currently operates present a high growth potential. 3. The companies whose participations Endesa offers to contribute to Enersis, are companies with high growth potential and low risk, considering that they are businesses that Enersis already knows and, in their great majority, are managed by Enersis. Therefore, they are assets in which Enersis would have an interest in increasing its participation, such is the case of Emgesa, Codensa, Endesa Brazil, Ampla, Coelce, Cien, Cachoeira Dourada, Fortaleza, Edegel, Edelnor, Edesur, Cemsa, San Isidro or to acquire; as in the case of Piura, Dock Sud and Yacylec, without regard to who divests, since they are a set of assets that Enersis also would be interested in purchasing from a non-related third party. 4. Additionally, the purchase of Cono Sur represents an opportunity for Enersis to improve its current situation, from a corporate point of view. In effect, the current structure presents major opportunities for improvement, which I mention below: a. Enersis performs 100% of the effort, but only obtains part of the results. For example, in 2011 only 43% of the consolidated net income was received by its shareholders, although it consolidated 100% of the debt; and b. The existence of multiple subsidiaries with third party participations gives rise to a significant minority interest, which makes financial analysis of Enersis difficult, and leading market analysts to eventually apply higher discounts to the value of our Company. 5. The acquisition of Cono Sur would constitute an important step in the simplification of the current ownership structure. Additionally, considering that this is a package that includes all the shares that Endesa has in the region, Enersis would achieve substantial change through one transaction, which is reasonable to expect will have a positive impact from the day the operation is materialized. 6. The contribution of the assets in Emgesa and Codensa should clearly and finally allow consolidating such companies; option that is currently possible exclusively due to a shareholders agreement in which Endesa grants Endesa Chile and Enersis, respectively, the political control of such companies. This grant may be unilaterally revoked with a notice with 3 years in advance, which would imply that Enersis would have to cease to consolidate approximately USD 1,000 million of EBITDA. 7. The Proposed Transaction consolidates Enersis as the only investment vehicle of Endesa and Enel S.p.A., in the region, with the exception of Enel Green Power involved in non-conventional renewable energy investments, thus eliminating potential conflicts of interest that could arise in the future. Based on all the aforementioned, my opinion is that the Proposed Transaction is of interest to Enersis and contributes to their best interest, given that is in line with its strategic focus. III.2. The Proposed Operation meets price, terms and conditions to those prevailing in the market Then the following question must be answered. Which should be the price of Cono Sur? In this regard, it should be noted that this particular operation is without precedent in the market or comparable operations, therefore to refer to “market prices” becomes particularly complex. For this reason, the Board of Directors of Enersis determined to hire the independent valuator IM Trust Asesorias Financieras S.A. (“IM Trust”) to determine the value that meets the "conditions that prevail in the market at the time of the Transaction." The Directors Committee also determined hiring an independent valuator, Claro y Asociados Limitada (“Claro y Asociados"), with the same purpose. What is relevant to the Proposed Transaction, from the “market price” perspective, seems to be (i) the value at which the shares are contribute and, (ii) how the value of Cono Sur that Endesa contributes compares to the amount that the other shareholders contribute in money, thus should be determined if all shareholders had the option to subscribe under equal conditions. The criteria followed by both independent valuators is to estimate the market value of Cono Sur linking it to the market capitalization of Enersis, to the extent that they even express the market value of Cono Sur as a percentage of the market capitalization of Enersis. Therefore, it seems reasonable to me to consider the estimates made by the independent valuators appointed be the Board of Directors of Enersis, IM Trust, and by the Directors’ Committee of Enersis, Claro y Asociados. . The reports of IM Trust and Claro y Asociados, both issued on October 24, are available to the shareholders and the general public on the Enersis’ website, and I highly recommend shareholders to read these reports in detail. Additionally, the report by the expert appraiser Eduardo Walker dated July 23, 2012, also contributes in establishing the value of Cono Sur. III.2.a. Estimate of the value of Cono Sur performed by the expert appraiser Eduardo Walker The valuation of Cono Sur made by the expert appraiser Eduardo Walker was based on the discounted cash flow method of each of the cContributed Assets. Using this method, he determined a value of USD4,862 million as the economic value of the equity of Cono Sur. Mr. Walker was asked an expert appraisal of the value of the Cono Sur, without this necessarily representing a market value. It is also worth mentioning that the value of the assets is very similar to those assigned by other valuators. III.2.b. Estimate of the value of Cono Sur performed by IM Trust Briefly, IM Trust estimates the market value of Cono Sur by applying a “discount” to the value resulting from the addition of the value of the shares estimated based on the discounted cash flow method (DCF). The “discount” applied is obtained by comparing the market capitalization of Enersis at a certain time with the value of Enersis estimated using the DCF method, both performed under similar conditions. According to IM Trust, the value of Cono Sur should be (a) the value of the Contributed Assets using the DCF method estimated to be USD4,709 million (midpoint between the range from USD4,591 million to USD4,826 million), minus (b) a “discount" that is determined by comparing (i) the stock market value of Enersis, calculated before the capital increase, using the stock price at which the capital increase is subscribed, to (ii) the value of Enersis according to the DCF method, value that IM Trust estimates to be USD14,836 million, which was determined using the same parameters as the USD4,709 million estimate for Cono Sur. Since, as of the date of such report, the subscribing price of the capital increase was unknown, IMTrust states that the market value of Cono Sur, in the framework of the Proposed Transaction, should be the equivalent of a 30.9 % to 32.5 % participation in Enersis. Using the closing price per share of Enersis the day before the report, that is, at October 23, 2012 (CLP162.2), IM Trust concludes that the market value of Cono Sur would fall between USD3,445 million and USD3,621 million. Also, IM Trust sets a range from USD3,972 million and USD4,176 million for the price of Enersis of CLP187 that reflects the market value before the capital increase announcement. Finally, and only as a reference, IM Trust reports two additional values: · The valuation of Cono Sur “by multiples of comparable companies”, which IM Trust estimates to be USD4,165 million. · The valuation of Cono Sur "by market consensus ", which IM Trust estimates at USD3,827 million. III.2.c. Estimate of the value of Cono Sur performed by Claro y Asociados Claro y Asociados estimates the market value of Cono Sur by using two alternative methods: 1. A first method similar to that used by IM Trust which consists in applying to the value obtained by the DCF of Cono Sur a “ discount” that is obtained by comparing the stock market capitalization value of Enersis to the value of Enersis estimated using the DCF method. The value estimated by Claro y Asociados for Cono Sur would be USD3,870 million. 2. A second method, which consists in applying the multiple of EV/EBITDA of Enersis to the aggregate value of the EBlTDAs that would be contributed. The value that Claro y Asociados estimates for Cono Sur according to this method would be USD3,912 million. As in the case of IM Trust, Claro y Asociados links the value of Cono Sur to the market capitalization value of Enersis, expressed as a percentage of the latter, obtaining a range that goes from 34.97 % to 35.35 % of the market capitalization value of Enersis. Therefore, for Claro y Asociados, the value of Cono Sur on October 22, 2012 would be located within the range of USD3,870 million and USD3,912 million. Based on this information, I believe the following regarding the market value of Cono Sur: 1. The three reports received by the Board of Directors show consistency in terms of the value of Cono Sur obtained by discounting cash flow projections of the companies. The maximum difference between the values does not exceed 5% (USD4,627 million and USD4,862 million). 2. In order to adjust to market value, both independent valuators take the approach of setting a valuation that is, in relative terms, the valorization of Enersis, agreeing that the best comparison to Cono Sur is Enersis. 3. It is necessary to define the market value of Enersis in order to define the market value that best represents Cono Sur. 4. A regular market practice is to take the price of the stock the day before the announcement as a reference for the capital increase. The closing price of Enersis on July 25 was CLP187 per share. 5. Based on this information the market value of Cono Sur would settle, as is included in the report of IMTrust, at USD4,074 million. This value would be in my opinion the fair value for the transaction. 6. The market has adjusted the value of Enersis during these last few weeks reducing it price. This adjustment is influenced by the capital increase announcement and therefore is a reference in terms of minimum values of Enersis. The day prior to the publication of the reports, the price of the stock was CLP162 per share. Based on this price, the market value of Cono Sur would be USD3.533 million. This amount would represent the lower limit of the transaction. 7. Claro y Asociados report stands the market value of Cono Sur at USD3,870 million which is within the range of the figures proposed earlier. 8. In order to validate the values proposed the valuators performed a valuation by comparable multiples. In both cases, the results averaged USD4,170 million, which are very close to the value of Cono Sur that I consider here. 9. In conclusion, the range of the market value of Cono Sur should be between USD3,533 million and USD4,074 million. Although the range of values presented is constructed from different quotations for Enersis, the range is defined on the basis of absolute monetary values that do not depend on the future prices of the stock, avoiding the possibility of an undefined transaction and eliminating uncertainty that could complicate the decision making process of shareholders. III.3. Use of proceeds obtained through the capital increase As Enersis has informed, the money that it raised through the proposed capital increase would be used mainly towards three objectives: 1. Increase the participation of Enersis in its subsidiaries by purchasing the shareholdings of third parties in such companies; 2. Inorganic expansion by purchasing companies and electricity assets in the region; and 3. Organic expansion by financing new capacity investment projects, mainly in generation, in various subsidiaries of Enersis. Notwithstanding the foregoing, personally, I would like to mention the following considerations: 1. Enersis has important growth opportunities, and more importantly, the technical and professional resources to, first of all, properly evaluate them and then implement them; 2. To have the resources today significantly reduces the implementation risk of these initiatives, and, in my opinion, increases its probability of success; 3. Even more, experience proves that the best opportunities to develop new investments, being acquisitions or new developments, occur in a restrictive financial context; 4. Now, with regard to how much cash is necessary or sufficient in this context, it seems to me that, given the variety and the size of the opportunities, if they become a reality within a short period of time, this could mean that the funds raised could even be insufficient. As, for example, how IM Trust includes in its report, just increasing the participation of Enersis in those companies which trade in the stock market, could imply an investment from USD1,764 million and USD1,898 million; 5. According to the Valuations aforementioned and under the conditions just described, both valuators agree that the operation is accretive. 6. It is difficult to estimate how much and when the money will be invested, considering that the three alternatives of use of proceeds mentioned do not depend on factors that Enersis controls (willingness to sell, market conditions, competition from other potential buyers, environmental approvals, etc.), that could lead to a temporary cash balance, with a financial cost. Although the Company´s “track” record, allows assuming a proper management of the resources received; and 7. However, for me, this possible effect represents lower risk than to resign to grow inorganically more quickly than would be possible by simply reinvesting the profits of each year. In summary, I believe the proposed structure, by raising today an amount of money equivalent to 0.65 of the value of the contribution of Cono Sur (obtained by calculating 39.38/60.62, which corresponde to maintain the current shareholding proportions) significantly reduces the risk of obtaining reasonable cost financing in the future. This, considering the current condition of the international financial markets that present clear signs of volatility, in my opinion is very positive for Enersis. Now then, this does not imply ignoring that maintaining excess cash for a very long time becomes a “burden” for Enersis in terms of return, as investors will continue to demand returns on their total asset portfolio that exceed the returns of investing cash in safe financial instruments, which becomes particularly troublesome in a low interest rate environment like today. IV. Directors’ Committee Report The Directors Committee, in its extraordinary meeting held on October 29, 2012, confirms that the Proposed Operation “contributes to the best interest”. When the value of Cono Sur was informed, the three members did not agree, but they place the range from a minimum of USD3,452 million to a maximum of USD3,935 million. These figures are all related to the market values of Enersis and the exchange rate prevailing at the day of the valuation. With respect to the use of proceeds, although they acknowledge it is not a matter that depends exclusively on Enersis, the solid “track record” of the Company to execute expansion plans and the existence of opportunities in the region, could lead to think that it will have the ability to find and develop investment and growth opportunities.” With regard to the other terms and conditions requested by the Directors’ Committee, I agree that they are matters which should be covered and governed in the documentation where the transaction is formalized: a) Representations and warranties for Piura, Yacylec, and Central Dock Sud, to be common in this type of operations; b) Commitment from the controller with respect to Enersis being the only investment vehicle, except for Enel Green Power; and c) Commitment to hold Enersis free from any potential tax contingencies related to the structure of the operation. V. Conclusions As a conclusion, in my opinion: 1. The Proposed Transaction has an strategic sense, as it allows increasing the participation of Enersis in businesses and countries in which the Company has interest to continue to grow; 2. Considering that the contributed assets are currently known and managed by Enersis, being able to incorporate them at market price is an opportunity for the Company; 3. The Proposed Transaction consolidates Enersis as the only investment vehicle of Endesa and Enel S.P.A. for the region (except Enel Green Power) and Enersis would rightfully, without the need of a shareholders agreement, consolidate all their assets in South America; 4. The price of the Proposed Transaction considered at a market price, should range between USD3,533 million and USD4,074 million; and 5. Enersis has important growth opportunities and, more importantly, the technical and professional resources to, first, properly evaluate them and then implement them, although it is difficult to estimate when and how much may be invested. The "track" record of the Company allows trusting that the resources that would be received would be managed properly. Based on the above, I think the Proposed Transaction contributes to Enersis’ best interest. Sincerely, Pablo Yrarrazaval V. Chariman of the Board of Directors Enersis S.A. DISCLAIMMER: THE ENGLISH VERSION OF THIS OPINION WAS TRANSLATED FOR THE CONVENIENCE OF THE READER. THIS TRANSLATION HAS NOT BEEN REVIEWED OR APPROVED BY MR. ANDREA BRENTAN. Santiago, October 30, 2012 Enersis S.A. Shareholders, Ref.: Pronouncement on Enersis S.A. Capital Increase I have the pleasure to deliver my personal pronouncement, as Director of the publicly-held limited liability stock company Enersis S.A (Enersis or the Company, indistinctly ), based in Chile and registered in the Superintendence of Securities and Insurance (SVS) with the No 175/1983 with respect to the ongoing capital increase of Enersis S.A. (the Transaction) under the following terms and considerations: I. BACKGROUND INFORMATION 1. On June 18, 2012, the controlling shareholder of the Company, Endesa, S.A., through its subsidiary Endesa Latinoamérica, S.A. (both companies "Endesa" unless otherwise stated), sent a letter to the president of the Board of Enersis, by means of which a capital increase of the Company was proposed. This capital increase would be performed, according to the letter just mentioned and other information sent later by Endesa directly and through its subsidiary Endesa Latinoamérica, S.A., within the following terms: (i) Endesa may contribute to Enersis the total capital of a company named Cono Sur Participaciones, S.L. ("Cono Sur"), free from liabilities and whose only assets would be the total amount of shareholdings the Endesa Group holds in South America and which are different from those held by Enersis, directly or indirectly. These shareholdings are described in detail in Annex 1 to this document. (ii) The other shareholders of Enersis may participate in the capital increase by paying their prorated proportion in cash. 2. On August 3, 2012 the SVS conducted an administrative interpretation by means of Offitial Letter No18,684, according to which it considered, in particular and ad-hoc terms, that the ongoing capital increase governed by articles 15 and 67 of the Corporations Law must be complemented by the rules included in Title XVI of the Chilean Companies Act (“LSA” in its Spanish acronym). Consequently, and to support such complementation, the SVS considered that the Transaction should be treated as an operation among related parties, identifying the related parties, under such interpretation, to be Endesa and Enersis. 3. On August 9, 2012, by agreement 69/12 the Board of Directors of Enersis resolved voluntarily submitting to this administrative interpretation for the purpose of continuing with the ongoing Transaction and avoid the possible adverse consequences to the Company that could follow due to its temporary interruption, although the Board disagreed with the source and substance of that interpretation, as the corresponding board meeting record shows, and particularly in the response issued by the Board to Offitial Letter No18,684 of the SVS. 4. Title XVI of the LSA states in Article 147 No 5 that every board member of a publicly-held limited liability stock company, that is involved in a transaction among related parties must issue an opinion with respect to the convenience, in terms of social interest, of the Transaction and then make it available to shareholders. Such Title XVI was administratively interpreted by the SVS in order to associate to Articles 15 and 67 of LSA by Offitial Letter No21001 of August 29, 2012, and therefore the Board of Directors of Enersis resolved following this interpretation voluntarily, and coherent with what was stated in the second paragraph above. II. STATEMENTS ON THE DIRECTOR OF ENERSIS STATUS AND HIS RELATIONSHIP TO THE CONTROLLING SHAREHOLDER 1. I declare I am a member of the Board of Directors of Enersis since July 28, 2009 and that during the shareholders meeting that was held on April 22, 2010, I was appointed director with the votes of the controlling shareholder Endesa Latinoamérica, S.A. I also state that these votes were decisive to be elected as a director. 2. I state that I was elected director of Enersis at the shareholders’ meeting that was held on April 22, 2010 andI was appointed Vice Chairman of such body at the Board meeting held on April 23, of that same year. 3. I declare that I have interest in the operation in accordance with the administrative interpretation made by the SVS in section III.l of Offitial Letter No21,001 of August 29, 2012, which made what the Superintendence had resolved on April 18, 2012 in Offitial Letter No 9,914 to the company Enjoy S.A. applicable to the Transaction. 4. Such declaration of interest was repeated formally to the Company in the September 5th, 2012 Board meeting. 5. I also state that I hold the position of CEO in Endesa, S.A. since June 30, 2009. 6. I declare owning 100 (one hundred) shares of Endesa, S.A and I have no shares or securities issued by Enersis. III. RELATIONSHIP BETWEEN THE ACTIONS TAKEN BY THE DIRECTORS AND THE RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS WHICH AFFECT THE ANALYSIS OF THIS OPERATION The proposed capital increase transaction has resulted from a complete and thorough process carried out by the board of directors of the company. As a member of such Board I can attest to the dedication and diligence that has been observed in order to comply with the legal rules governing the transaction and with the administrative interpretations that the Superintendence of Securities and Insurance has performed on the subject, constantly maintaining not only the purpose to comply, but also what is considered best in terms of social interest. Therefore, I can report, as exemplary, on the following activities that have been undertaken at the initiative of the directors of the company and that have developed both within and outside of a legally constituted meeting. The search for an independent valuator in order to comply with the dispositions of Article 147 of the Chilean Companies Act began during the board meeting of Enersis that was held on August 31, 2012. Within this context, Enersis contacted the companies IM Trust and Claro y Asociados, specialists in strategic and financial consulting services, for them to independently evaluate the capital increase in Enersis proposed by Endesa. The Board of Enersis appointed IM Trust as independent expert valuator of the transaction. Similarly, the Directors Committee unanimously appointed Claro y Asociados Ltda. as independent valuator of the transaction, for the same purpose. Management Presentations was held on September 12 and 13 of 2012, opportunities in which the local chief executive officers presented the main drivers and the respective projections of the business to the independent valuators. A presentation on regulatory issues of both electricity generation and distribution was held on September 12, 2012, in order to clarify any doubts that the independent valuators could have about the business. Afterwards, an electronic information system was implemented where the questions asked by the independent valuators and the answers given by the company were recorded. Both valuators had access to all questions and answers presented. On September 20, 2012, Enersis made a presentation on energy management and energy processing by the company, explaining, for this purpose, the Company´s commercial policy. A meeting with the independent valuators was held on September 27, 2012, to explain the composition of the margins of each business line and the cash flow indexation, among other relevant subjects. Several meetings with the independent valuators was held on October 4, 2012, when they were informed and relevant subjects related to economic, financial, tax, legal and accounting aspects were analyzed. On October 8, 2012, an informative meeting with independent valuators and management of the company took place, opportunity in which questions were raised about the business of the Group´s companies in Chile, Colombia, Brazil and Peru. On October 11, 2012, a coordination meeting attended by valuators, Board members and management took place to learn about the state of progress of the appraisals, information received and new requirements for information requested by the external appraisers. It should be noted that the Board ordered the permanent and continuous remission of all the information relating to the transaction this statement refers to, to the Directors’ Committee, for that corporate body to examine the history of the transaction and issue the report required by Article 50 bis of the Chilean Companies Act. The directors met with the independent valuator IM Trust on the 20th and 27th of September of 2012, the 4th, 11th, 17th, and 19th of October of 2012, in order to inform them on the progress of their report and any information they were lacking or additional requirements. The directors asked IM Trust questions that they considered and resolved. This past October 24, 2012, the Directors’ Committee received the report from the independent valuator Claro y Asociados, and that same day, the Board received IM Trust’s report. IV. CONVINIENCE OF THE OPERATION FOR THE BEST INTEREST 1. Background Information 1.1 Enersis today Enersis is a multinational electricity company, with a portfolio of diversified assets in five Latin-American countries, which maintains a permanent and embedded presence in the region. The rootedness in the countries and communities where it operates and its capacity to respond to the energy needs of the countries and their citizens make Enersis a reference in the region : · The main private electricity generation operator in the region, 14,832 MW of installed capacity as of December 31, 2011 (58% hydroelectric, 37% combined cycle and fuel gas, 4% coal, 1% wind farm) and 56.9 TWh of electricity generated in 2011. · The main electricity distribution operator in the region, 13.7 million customers as of December 31, 2011and 69.6 TWh of electricity distributed in 2011. · A key player in the regional interconnection, by participating in the interconnection between Argentina and Brazil (CIEN), with a line 1,000 kilometers long and 2,100 MW of capacity. · A player in the gas business in Chile, by participating in the Liquefied Natural Gas (GNL) Import Terminal in Quintero, and also in the Atacama and Tal Tal gas pipelines to supply the generation power plants with the same name and the Electrogas pipeline (San Bernardo-Quillota and extension to Quintero) needed to operate the San Isidro power plant with gas. · Enersis employs 10,884 employees directly as of December 31, 2011, and during that year had a monthly average of 8,000 outsourced workers. 1.2 International expansion To become what it is today, Enersis developed a successful international expansion plan that began in 1992 through successive inorganic growth operations and also through organic growth. 1.2.1 Inorganic growth In terms of inorganic growth, Enersis has successfully purchased controlling share assets and minority shareholdings within the entire Latin-American region proving its ability to successfully accomplish acquisitions creating value. The main purchase processes in which Enersis has participated are detailed in Annex (II). All these operations involved the purchase of more than 11,000 MW and 6.7 million customers. Through them Enersis has transformed its profile laying the foundations for the multinational company it is today. 1.2.2 Creation of value: synergies and efficiencies Enersis has also proven its ability to create value finding synergies and new efficiencies, transforming the companies purchased in modern and efficient companies. Some relevant examples are mentioned in Annex (III). The capacity to extract synergies and efficiencies from the operations to make the companies more profitable forms part of the core of Enersis management and it is not an objective that it pursues not only after an asset acquisition process. Enersis is one of the most efficient companies in the region as shown by various benchmarks performed thanks to the management standards it applies leveraging its economies of scaleand the unification of key functions. In recent years Enersis has benefitted from a new cycle of improvement in efficiency and operational excellence by leveraging its membership to the Enel group, multinational present in 40 countries. Through the exchange of best practices and joint purchases and successive synergy and efficiency plans, Enersis has achieved recurring annual savings of approximately EUR 200 million. 1.2.3 Organic growth In terms of organic growth , Enersis has been able to grow at a rate greater than the high growth economies in which it operates, also proving its ability in this form of growth : · In generation , Enersis has been able to install more than 4,000 MW in different expansion projects. · In distribution , Enersis has also experienced successful organic growth, being able to grow at a higher rate than the already high growth rate of its concession areas. To this day, Enersis has electrified practically its entire concessions and as of December 31, 2011 has 11,512 km of high-voltage lines, 152,033 km of medium voltage lines, and 138,921 km of low voltage lines. The installed capacity of substations was 35,660 MVA. · The expansion of distribution lines and sub transmission lines also creates value to shareholders. The regulatory frameworks establish clear signals to foster the development and investment in new networks and its efficient management assures investment returns that create value. · The returns recognized by regulation are attractive, the tariff revisions are based on technical and objective criteria, and conflict resolution mechanisms exist. All this, coupled with the search for excellence in operations to capture efficiencies, which are also shared with customers make distribution a solid and profitable business for shareholders. The main organic growth projects that Enersis has developed are detailed in Annex (IV). Both organic and inorganic growth has led Enersis to : · go from a USD 94 million EBITDA in 1991 to USD 4,399 million in 2011 · go from one million customers in Chile to almost 14 million in five countries within the same period · increase distribution sales from de 5 to 70 TWh · go from no presence at all in generation to 14.8 GW of installed capacity 1.3 Current Corporate structure and potential improvements In this successful international expansion and value creation process, Enersis was accompanied by Endesa first as a partner and later as controlling shareholder. This explains why today Endesa participates directly as shareholder of several of Enersis Group companies. This leads to opportunities of improvement and optimization today: 1.3.1 Control through temporary agreements: · Enersis control of some companies in which it has a minority interest, such as Codensa and Emgesa in Colombia, is possible due to political rights assignment agreements with Endesa , which can be terminated unilaterally by Endesa . · Enersis and Endesa also have a "Strategic Alliance" agreement that is renewed quarterly and unilaterally by Endesa , whereby the parties agreed to a formula designed to make joint investments in the electricity and in the gas distribution businesses in certain regions of America. · On the other hand, Enersis manages, through agreements with Endesa , assets in which Enersis has no ownership share. (DockSud and Empresa Eléctrica de Piura EEPSA). 1.3.2 Double management and development vehicle in Latin-America : · Within the current corporate structure of the controlling shareholder there are two management and development vehicle for the region , Enersis and Endesa. This situation introduces certain uncertainty as to the future perspectives of Enersis as it has been mentioned as a risk factor on the company’s 20-F form. · Also, the complexity of the current structure leads to a certain lack of visibility of cash flows which impacts the understanding of the business, and therefore, the adequate valuation of the stock. 1.3.3 Imbalance between management effort and consolidated figures (EBITDA, debt, net income): · There is currently an imbalance between management effort, debt consolidation, EBITDA and net profit of Enersis, because although Enersis consolidates 100% of the debt and of EBITDA, it accounts for only 43% of net income. 1.4 Considerations on growth in the region In spite of the challenging global macroeconomic environment after the financial crisis, Latin America has continued to grow, and in terms of future perspectives of growth, according to the latest October 2012 World Economic Outlook report , after Asia, the continent will be the fastest growing area in the world. Source: IMF Within this positive scenario, the countries in which Enersis stand out for their past and expected growth rate, generally higher than the average in the Latin-American region. Gross Domestric Product by country Argentina 0.9 9.2 8.9 2.6 3.1 Brazil -0.2 7.5 2.7 1.5 4.0 Colombia 0.8 4.3 5.9 4.3 4.4 Chile -1.5 5.2 5.9 5.0 4.4 Peru 0.9 8.8 6.9 6.0 5.8 Source: FMI Economic and demographic growth in the region and the electricity consumption per capita increase that will come along with its development translates into expectations of high electricity demand and significant investment needed. According to the 2011 World Economic Outlook report Latin-America will require investing a total of USD 718,000 million in the industry from 2011 to 2035, USD 404,000 million in generation, USD 94,000 million in transmission and USD 220,000 million in distribution. In the light of its position and having developed the capabilities to create value through organic and inorganic growth, Enersis must be prepared to continue capturing the projected growth in the region. 2. Benefits of the proposed transaction Considering the elements discussed in the previous chapter, the transaction would generate Enersis and all its shareholders the benefits that will be presented in the following paragraphs. 2.1 Advantages that derive from transferring assets of Cono Sur to Enersis · The acquisition of the shareholdings of Cono Sur is a unique opportunity to acquire assets in the region without increasing operational risk or the need of additional managerial resources , considering that Enersis currently already manages the assets contributed by Endesa through this transaction, and therefore has a deep understanding of the markets in which they operate, the quality of the assets, their competitive position, their operational, economic and financial condition. · The assets contributed by Endesa improve the diversification of Enersis present portfolio, increasing its exposure to markets with greater potential, particularly Brazil and Colombia. Consequently, the balance of the EBITDA of Enersis, adjusted to ownership will increase. If Chile represented 46% of total EBITDA in 2011 and Brazil 36% and Colombia 10%, with the capital increase, Chile would represent 33%, Brazil 39% and Colombia 17%. · When acquiring assets, a due diligence is normally performed. In spite of the detail of a normal due diligence, some risks remain, considering it is almost impossible to know 100% of a company in such a short period of time. In this case, the learning process about the business is guaranteed by the years of directly managing the business, which is what makes this transaction the best possible acquisition. 2.2 Improvements and optimizations of the current corporate structure 2.2.1 Putting an end to double management and development vehicle in Latin-American · With the contribution of Endesa Spain’s shareholdings to Enersis, it becomes the only investment vehicle of Endesa Spain in the region . 2.2.2 Granting definite control · Uncertainty related to the renewal of the Strategic Alliance is eliminated , increasing alignment of Enersis and Endesa Spain´s interests in the region. · The transaction allows transforming into definitive the political rights grant (temporary and unilaterally modifiable by Endesa Spain) that Enersis has of Codensa and Emgesa. 2.2.3 Reducing the imbalance between management effort and consolidated figures (EBITDA, debt, net income) · Enersis will increase its economic interest in 12 companies, 9 of which it already controls and operates and receives the goodwill of the contribution, leading to a significant reduction in the difference between current consolidated EBITDA (100%) and Enersis share of net income (43%). Considering 2011 data, the contribution of participations would allow: i. increasing net profit of Enersis in roughly 356 ThUSD which assumes increasing Enersis’ share of net income from 43% to 63%. ii. Enersis to receive 237 ThUSD in dividends that before would be distributed to Endesa, which, ceteris paribus, represents a 52% increase in dividends received Enersis en 2011. 2.2.4 Corporate simplification and increased visibility of flows · The contribution of Endesa assets to Enersis allows simplifying the current corporate structure , eliminating the dispersion of the shareholdings in different vehicles. After the transaction, the visibility of the flows coming from such assets and the understanding of the business, particularly by the financial community, will allow a better understanding and possibly a greater valuation of Enersis’ stock. · Annex (V) shows the valuations that some financial institutions perform with respect to the assets contributed, where the dispersion among valuations can be observed. · Along with this valuation of Enersis, this capital increase creates additional value because it transforms the company, from a holding company, into a parent and, therefore should reduce the implicit discount that the market applies to holding companies today . A simplified structure minimizes any potential discount caused by considering Enersis a holding; it generates synergies/efficiencies and will add clarity to the corporate structure. · There would also be a simplification of the companies governance , which would contribute to the efficiency and speed of the decision making process and in some cases would optimize the organizational structure allowing to increase focus of management on growth . The following may be mentioned as examples: · Emgesa, Codensa, EEPSA, Dock Sud and Cemsa, where the shareholdings contributed would allow consolidating Enersis’ control, without requiring the support of third parties. · Endesa Brasil and Edesur, where the shareholdings contributed would allow appointing at least one additional board member, strengthening corporate governance of Enersis. · Also, this transaction will make it easier for Enersis to make future corporate structure simplifications leading to more efficient cost and organizational structures that will allow continuing to increase visibility in the market , with the benefits that such implies. 2.3 Capture regional growth 2.3.1. Increase in financial muscle to capture growth · The structure of the proposed transaction allows Enersis to grow significantly in its current asset base and increase control of its subsidiaries, but at the same time, to obtain resources to finance its growth . In fact, the acquisition of the shareholdings does not imply a cash outflow, but on the contrary, implies raising new resources that will remain in Enersis and would allow facing a new cycle of growth and creation of value . · Therefore, the transaction assures the company the financial muscle before beginning to invest, avoiding consequently the refinancing risk in the current volatile market and difficult debt access environment · Having this additional financial capacity, Enersis may also, if necessary, move quickly to close any “opportunistic” operation. · Into the future, Enersis will benefit from the dividend increase received from the shareholdings contributed by Endesa. 2.3.2 Higher position in the financial market · The transaction will significantly improve the liquidity of the stock, increasing floating capital in around 50%-60% (depending on the subscription %) which could lead to an increase in the number of shares traded daily on the Chilean Stock Exchange as well as ADRs on the New York Stock Exchange · Enersis will increase its weight in the IPSA index, which could lead to an increase in the demand for the stock, since Enersis would be positioned as the second largest firm in terms of market capitalization in the Santiago Exchange, and number one in terms of weight in the index. 2.3.3 Optimum use of resources for growth · The proceeds raised with this transaction will be used to grow in three major areas: 1. Acquisition of minority shareholdings in companies controlled by Enersis. 2. Taking advantage of M&A opportunities that derive from the consolidation of the markets in which Enersis operates. 3. Organic development in generation and distribution expansion projects. 2.3.3. A Organic development with expansion projects: · The need of new generation capacity in the countries in which we operate is very significant. Therefore, estimates indicate that during the following ten years, 62 GW of new capacity will be needed in Brazil, 9 GW in Chile, 7 GW in Colombia and 9 GW in Peru. · The Enersis Group, through Endesa Chile, has a great portfolio of projects in different stages of development. Enersis is carrying out projects for a total of 11,400 MW, of which 2,319 MW are in the basic engineering stage, 4,322 MW are in the feasibility stage, 3,384 MW are in the pre-feasibility stage and 1,376 MW are in the conceptual development stage. Of these, 2,307 MW already have environmental approval. The projects are details in Annex (VI) · The experience of the Enersis Group in the development and construction of Greenfield projects, with more than 4,000 MW built during the last fifteen years, and the engineering, promotion and management of project capabilities developed support the future development of this portfolio and the creation of value for shareholders . · Not only has the initial development of these projects contributed to the guaranteed continuity of each country’s electricity system supply, but it has also created value for the shareholder . This creation of value is ensured by the internal capacities developed in engineering, the thoroughness of studies prior to developing investments, the selection of efficient and competitive projects based on their profitability, and the rigor with which each operation is executed and controlled. · In terms of distribution , the presence of Enersis in five of the major metropolitan areas of the region (Buenos Aires, Bogota, Lima, Rio de Janeiro, and Santiago) is beneficial due to the demographic tendency of high population concentration in the large urbanizations. This factor, along with the progressive increase of electricity consumption per capita that is still far from the OCDE nations, suggests a higher need for investments in new customer connections, low voltage networks, substations, and sub transmission networks that allow an extension in range and maximize the capacity of networks. The regulations in countries where we operate promote this investment with recognized and attractive profitability , excluding the particular case of Argentina due to its ongoing development of a new regulatory framework. · In this aspect , the development of concessions Enersis has been a part of maintains a rhythm of growth that has been sustained throughout the last years, which translates into: o An increase of 400,000 new customers a year o 2.4 TWh increase of energy distributed annually o An increase in network capacity by 1,207 MVA a year o The development of 6,450 km of distribution lines of high, medium and low voltage a year · In the future, this growth rate is expected to continue or even intensify, as well as maintaining a stable and favorable regulatory framework, as far as the economies and companies where Enersis is present do so as well. Due to the previously mentioned, Enersis has the experience and capacity to capture the organic growth that Latin America will undergo, and create value through the investments that are to be executed in generation as well as in distribution. 2.3.3. B Acquisition of other minority interests in companies controlled by Enersis After the capital increase takes place, several minority interests of the companies controlled by Enersis will be owned by third parties. It would be very beneficial for Enersis to acquire these shareholdings for the following reasons, which are in line with those described in paragraphs 2.1 and 2.2. · They do not increase Enersis risk profile: o The acquisition of minority interests implies an opportunity to acquire assets in the region without increasing the industry risk profile or the need of additional management resources, given that Enersis currently already manages the assets and therefore has a deep understanding of the markets in which they operate, the assets quality, their competitive position, and their operational, economic and financial condition. · They reduce the imbalance between management effort and consolidated figures (EBITDA, debt, net income): o Through these operations, Enersis will increase its economic interest in companies which it already controls and operates, leading to a significant reduction in the difference between consolidated EBITDA and Enersis’ share of net income. o This also will allow improving access to the flows generated by the operations of its subsidiaries without increasing debt to distribute dividends outside the scope of consolidation. · They simplify the corporate structure even more: o These operations allow Enersis to continue simplifying the corporate structure even more, reducing the dispersion of the shareholdings in different vehicles, and therefore increasing the visibility of the flows coming from such assets and the understanding of the business by outsiders, improving analyst’s valuation of Enersis’ stock. Given the nature of these transactions, it is not possible or convenient for Enersis to disclose details on which specific operations there is interest in, considering that it constitutes strategic information that could harm social interest. It is not possible to disclose an implementation timetable that would not compromise the creation of value of these transactions either. 2.3.3. C Taking advantage of M&A opportunities that derive from the consolidation of the markets in which Enersis operates Inorganic growth and the creation of value by increasing efficiency in the companies acquired has historically been a source of growth for Enersis . There are currently a great number of merger and acquisition transactions in the electricity markets in which Enersis operates. Participation in these consolidation processes of the industry is an opportunity , for a company with Enersis’ position and experience, to create value. Given the nature of these transactions, it is not possible or convenient for Enersis to disclose details on which specific operations there is interest in, considering that it constitutes strategic information that could harm social interest. It is not possible to disclose an implementation timetable that would not compromise the creation of value of these transactions either. In any case, it is reasonable to expect that there will be several opportunities in the market in the near future that Enersis can take advantage of. Some of them are mentioned below as examples. · Expected consolidation of the industry in Brazil in the short term: · The maturity of the distribution sector in the country makes scale synergies more important in order to maximize returns and Enersis has the advantage of owning significant assets both in the South/Southeast (Ampla) as in the North/Northeast (Coelce), that have proven to be particularly effective in reducing losses, integrating, and increasing efficiency. · More than 64 distribution companies and the government have announced their interest in the consolidation of the industry. · There are several inefficient assets with serious economic difficulties that need operational and financial restructuring, a process in which Enersis has extensive experience with excellent results. · Enersis’ competitors have been very active in the consolidation process: among others, CPFL has consolidated in the renewables sector in Brazil, Iberdrola acquired Elektro and Cemig has made acquisitions in transmission and in the distribution company Light. · The Colombian government is expected to continue with its privatization plan of electricity companies: · The government has been privatizing some of their regional distributors, such as the acquisition of Empresa Eléctrica de Cundinamarca by a consortium in which Codensa participates, the acquisition of distributors Santander and Norte Santander by EPM and the acquisition of Empresa de Energía de Boyacá by the investment fund Brookfield Asset Management. · The government has announced its intention to privatize additional regional distribution companies and some generators state owned, although they have still not disclosed a specific timetable. · The privatization processes of distributors Meta, Quindío, Nariño, Cauca, Huila and Caquetá and the generator Gecelca are expected to begin in 2013. · There may also be opportunities in privatization processes in Peru: · Only the distributors of Lima and Ica are currently in private hands, as the result of privatization processes carried out in the nineties. The rest of the distribution companies are still owned by the state. The government has expressed the potential of incorporating a private partner in order to achieve more efficient operations. · The intention to sell an important interest in generation has also been announced. 3 Conclusions: 3.1 Best interest of the transaction In the light of background information and the benefits exposed and based on available information to date, I state that, to the effect of article 147 of the LSA, I think that the Transaction in terms of both, the contribution of Endesa shareholdings, and in terms of the contribution in money of other shareholders of Enersis, is attractive from a strategic, business, and operational point of view and is very convenient in terms of Enersis’ best interest. Naturally, the economic terms of the transaction must be correct, as argued later in this document. 3.2 Use of proceeds In the light of background information and the benefits exposed and based on available information to date, I state that, to the effect of article 147 of the LSA , my opinion is that : I. There are specific opportunities for Enersis to acquire minority interests, creating value for its shareholders. The size of these operations could use a significant part of the proceeds raised through the capital increase. II. Enersis may take advantage of these M&A opportunities offered by the electricity industry in the region. These opportunities, all together, adding organic development opportunities, allow using the proceeds raised through the capital increase in an optimum manner, creating value for shareholders. Additionally, Enersis will be provided with the economic resources before the transactions are executed, representing a particularly relevant aspect considering current financial markets conditions. Part of the cash, which will be minimized in amount and time, may not be used. This inconvenience is definitely lower than the undoubted greater advantages that the structure of the transaction offers in terms of growth for the company. The long and successful experience of Enersis in carrying out growth operations represents a guarantee in terms of optimum use of funds. V. Economic terms of the transaction – Market conditions Three valuations have been received on the value of Cono Sur, that is summarized below. V.l.1 Report of expert appraiser Mr. Eduardo Walker H. Mr. Walker, as expert appraiser, was commissioned to perform a valuation of the shares that Endesa could contribute to the Transaction. His report, dated July 23, 2012, estimates the total value of such shareholdings to be USD4,862 million. The general method used by the Expert appraiser in his valuation of the assets of Endesa consisted in the sum of the parts. A DCF valuation of each company was calculated and then contrasted to market multiples. Mr. Walker had access, among other information, to financial statements, projections of fundamental variables estimated by Enersis and by the companies being valued, detail of assets and liabilities with related parties, summary of the Company´s main contracts with third parties and current industry regulatory frameworks. The main considerations of Mr. Walker’s analysis to highlight are: · Discount rate: the expert appraiser was conservative, using parameters, such as the 20 year US Treasury bond as the risk free rate; instead of the 10 year term frequently used by the financial community, due to its maximum liquidity- which implies an upward bias, and therefore a negative effect on the outcome of his valuation. · Pipeline of projects: they were not included in the value of the projects that are currently in the development phase. · The value of the tax advantage of the losses of holding companies was not included in the valuation: although the negative cash flows of the holding companies were taken into consideration, the positive tax effect of those cash flows was not considered in the valuation. · Perpetuity values : the expert appraiser has been conservative. In most cases such perpetuity is considered not to increase in real terms (with the exception of Ampla and Coelce, in which a real growth rate of 0.5% was established). · Multiples determined by the valuations : Once the present value of the future cash flows of each company was obtained, the expert appraiser calculates the multiples that allow comparing his valuations to market values of other comparable companies. In general, the multiples of the companies valued are within the ranges for the comparable companies. In summary, according to my understanding, the valuation report of the expert appraiser is based on a thorough analysis of the operations of each company considered, delving into each and every one of the assumptions underlying the projections and contrasting its coherence in the context of its corresponding market. The valuations have been performed with a conservative prism, not only with respect to the restrictive adjustments included in the projections of flows, but also in the calculation of the respective discount rates, the perpetuity values, by not considering the value of the projects in the pipeline and by not considering the tax advantage of the losses of a holding company. V.1.2 Report of Independent Valuator appointed by the Board of Directors: IM Trust IM TRUST ASESORÍAS FINANCIERAS S.A. was commissioned in order to independently and appropriately evaluate the transaction proposed by Endesa in Enersis. Its report, dated October 24, 2012, includes, among other things: · The calculation of the value of Enersis and also of Cono Sur using the DCF method, · Converting the value calculated to market conditions IM Trust had access to the same information mentioned previously when referring to the expert appraiser Walker. Additionally, a virtual data room was placed at their disposition, where the questions asked by the valuators (IMTrust and Claro y Asociados) were answered. First of all, IMTrust used the discounted cash flow method (DCF) for its valuation of Enersis and Cono Sur. Also, on the basis of public information and the opinions of independent analysts, the valuations calculated were compared , in terms of magnitude, to market conditions and the value of companies from similar industries, using multiples of comparable companies. The main considerations of the DCF valuation are: · Discount rate : uses parameters that assume an upward bias and, therefore a negative effect on the outcome of their valuation , such as the 20 year US Treasury bond as the risk free rate; instead of the 10 year term frequently used by the financial community, due to its maximum liquidity. · Cash flows: the projections disclosed by Enersis for the valuation were conservatively adjusted by the application of IMTrust criteria . In distribution, the regulated electricity price of every country is adjusted due to the revision of the regulator WACC negatively affecting the profit of the activity. · Perpetuity values : IMTrust’s estimate of the perpetuity is conservative, due to the application of normalized cash, the use of a zero growth rate in real terms and the strict limitation of concession periods without exception. · Pipeline projects: also presents conservative elements. It assigns no value to the expansion of the business, including only the projects under construction, and assigning zero value to the 11,400 MW that Enersis currently has in different stages of development. · Value of the Argentine option : even though IM Trust considers the discussion of a new regulatory framework as announced by Argentine authorities in August 2012, it adopts a completely conservative position by including a value of zero to all shareholdings in this country, assigning therefore zero probability to the normalization of the regulation in this country. · Control and synergies premium : IM Trust also adopts a conservative position because it considers that the transaction does, by no means, imply a change in control or management of assets, and therefore has assigned no value to the Control and synergies premium. · Provisions: The valuation has been discounted due to the estimate of higher legal contingencies provisions than the amount provisioned by the Company. · Value from having only one corporate vehicle : it does not consider any value due to having only one management and development vehicle in South America. · Value of not going through with the transaction : it does not consider the value of the possible consequences of not going forward with the transaction. · The increase in value due to the increase in the stock’s liquidity , explained previously is not considered. · Acquisition of minority interests: although it is stated that Enersis may purchase minority interests creating value, this value is not considered in the valuation. Applying the DCF method, the value of Cono Sur calculated is USD 4,709 million , while the multiples of comparable companies analysis provides a result of USD4,165 million. The value obtained using market consensus analysis is USD 3,827 million. Methodology and results to determine if the proposed transaction adjusts in terms of price and conditions to those prevailing in the market The methodology considers the assumption that the market value of Cono Sur must be consistent, in relative terms, with the market value of Enersis. For this reason, it concludes that Cono Sur represents between 30.9% and 32.5% of the value of Enersis. Considerations about this matter will be developed later in this document. Summary of the use of proceeds analysis Also, with respect to the use of resources, IMTrust applies a conservative prism . It recognizes the use of the money contribution of the capital increase to acquire the following minority shareholdings that would imply value creation: · Acquisition of minority interests in Coelce (41.1%), Edegel (37.5%), Edelnor (24.3%) and Endesa Chile (5.0%) · Assumes a 75% probability of success equally to all As a result, the amount estimated to be used to purchase minority shareholdings falls between USD 1,764 million and USD 1,898 million, which represents an important part of the cash that would be raise through the capital increase. It assumes that the balance of cash, not used to purchase minority interests, is maintained in cash and invested at a 1% annual rate before taxes. This is because, although it admits the possibility of acquisition opportunities showing up in the short term , it is not considered. Financing organic projects is not considered either. . Summary of the accretion and dilution exercise The outcome of this accretion and dilution exercise is observed to be neutral in 2013 and accretive in 2014 y 2015. Sensitivity analysis is performed with respect to the price per share of the capital increase and the value of Cono Sur shareholdings. The accretion and dilution analysis is presented and performed by using a methodology that is standardly used in the market. In summary, according to my understanding, the report of IMTrust reflects a solid and deep analysis of the companies involved. The valuations performed, in general, have a conservative bias. With respect to the exchange ratio between Cono Sur and Enersis, comments will be presented later in this document. Although proceeds are only used to purchase minority interests, the transaction is accretive in 2014 and 2015 in terms of net profit per share of Enersis. Finally, the strategic sense of the transaction, which in general produces positive effects on Enersis, is acknowledged, and concludes that the transaction would contribute to the best interest of the Company and its shareholders if carried out at market conditions. V.1.3 Report of Independent Valuator appointed by the Directors’ Committee: Claro y Asociados Claro y Asociados Ltda was unanimously appointed as valuator, in order to independently and appropriately evaluate the transaction proposed by Endesa in Enersis. Their report, presented on October 24, 2012, includes among other things: · A combined valuation including the DCF method, comparable multiples and Cono Sur transactions. · Converting the value calculated to market conditions Claro y Asociados had access to the same information mentioned previously when referring to IMTrust, including the virtual data room. First of all, Claro y Asociados used the discounted cash flow method (DCF) to perform its valuation of Enersis and Cono Sur, obtaining a USD 4,627 million value for Cono Sur. The main criteria of the valuation to highlight of the analysis performed by Claro y Asociados are: · Discount rate: as compared to the other valuators, and to what is most frequently used in this type of analysis, they use the discount rate of local currencies rather than converting the cash flows to USD based on the expected values of the exchange rate to discount of the WACC in USD. The parameters used are based on a 20 year risk free rate (except in Chile), which introduces a conservative result. · Perpetuity values: A perpetuity assuming a 3% growth rate is considered for Codensa, and 2% for Ampla and Coelce. Taking our long term inflation projections of these countries into account, 3.3% and 4.1% respectively, implies a 30 bps negative growth rate in real terms for Codensa and 210 bps for Ampla and Coelce, a hypothesis unprecedented and extremely conservative. · Value of the Argentine option: the position adopted by Claro y Asociados with respect to the shareholdings in Argentina are even more conservative than the position adopted by IMTrust, resulting in a USD 12 million negative aggregate value, therefore assigning a zero probability to the normalization of the regulatory framework of the country. · Control and synergies premium : adopts a conservative position, considering that the transaction by no means implies a change in control or management of assets, and therefore has assigned no value to the control and synergies premium . · Increase the liquidity of the stock: adopts a conservative position by not assigning a value to the increase in the liquidity of the Enersis’ shares. Polynomial formula: the valuation performed by Claro y Asociados is composed by weighting the results of three valuation methodologies, DCF, stock market multiples, (which obtains a USD 4,179 million value for Cono Sur) and multiples of comparable transactions (which obtains a USD 4,914 million value for Cono Sur) , applying an 80%, 15% and 5% weight, respectively. The value of Cono Sur calculated by applying this method is USD 4,579 million . Methodology and results to determine if the proposed transaction adjusts in terms of price and conditions to those prevailing in the market Claro y Asociados considers that Enersis represents the best benchmark for the valuation of the Contributed Assest and therefore considers that the fair price determination is a relation in terms of an exchange value between Enersis and the shareholdings. According to Claro y Asociados, Cono Sur represents: · 34.97% of Enersis calculated as a relation of the DCF of Enersis and Cono Sur · 35.35% of Enersis, calculating Cono Sur with the EV/EBITDA multiple of Enersis applied to the EBITDA of Cono Sur. Considerations on this matter will be presented later in this document. Summary of the use of proceeds analysis Claro y Asociados indicates that the M&A investment opportunities, purchase of minority interests and advanced stage Greenfield projects may reach a value that is consistent with the amount of the capital increase and that Enersis has the capability to manage them. Impact of the transaction: methodology and results of the accretion and dilution exercise The capital increase transaction, by itself, adds less value than the USD 4,245 million value of Cono Sur. The potential accretion and dilution impact of the use of proceeds buying minorities and M&A operations will depend on the timing and pricing in which the operations take place. In summary, according to my understanding, the analysis of Claro y Asociados, based on comprehensive and thorough information they have had access to, offers a solid result, in terms of the DCF, although in general, it stands on conservative assumptions. In terms of its references to an exchange ratio between Cono Sur and Enersis, it will be discussed later in the document. Finally, it concludes that the transaction strategically makes sense for Enersis and in general should produce positive effects on the Company and would contribute to the best interest of Enersis and its shareholders, if carried out at market conditions. V.1.4. Directors’ Committee report According to my understanding, the Directors’ Committee report identifies some important positive aspects of the transaction and that I definitely agree with: · With respect to the shareholdings to be contributed by Endesa , it identifies it as a good opportunity because: o It relates to companies that Enersis already knows and has managed for a long time. o It would consolidate the political rights currently granted on a temporary basis. o It would transform Enersis in the only investment vehicle in the region. o It would allow Enersis to receive benefits from the first day in which the contribution is materialized. o It would increase the economic interest of Enersis in the assets in which the Company already participates, which already manages and consolidates. o It would allow reducing the “holding discount” effect. o All these results would be achieved through only one transaction . · There are, currently, numerous strategic investment opportunities in the region, representing significant amounts in the short and long term. · The availability of cash as a result of the capital increase will allow: · the acquisition of the minority interests in the companies that Enersis already consolidates , which will be positive for Enersis due to the reasons discussed previously. · the strategic acquisitions that the region offers, in which Enersis has a broad and successful track record · financing Enersis’ organic development projects The Committee, in its report, also highlights the possibility of, temporarily, not using the cash raised through the capital increase . This aspect has been discussed throughout this document: this inconvenience is definitely lower than the greater advantages that the transactions structure offers in terms of growth for the Company. Aspects highlighted individually by directors: · A possible discount on the value of Cono Sur . Several arguments have been discussed in this document about the possibility of having a premium on the value of Cono Sur, and not a discount. · The invalidity of Mr. Walker’s appraisal valuation. The other two directors insisted on the validity of Mr. Walker’s appraisal valuation, considering that there has not been any argument presented that would establish that Mr. Walkers appraisal report is invalid. I agree with the validity of Mr. Walker appraisal report. · The acquisition of minority interests in companies that Enersis already consolidates would not be strategic. Several arguments have been discussed in this document against such opinion. · The M&A operations could take place without the capital increase. The Directors’ Committee report itself established that t is an advantage to have resources available to continue Enersis growth process. . The Directors Committee, in their report , also make some recommendations : · Sole investment vehicle in the region: we recommend its formalization. I think the formalization of Enersis being the only management and conventional energy project developer in the region (excepting EGP) is correct, in due time. · Reps and Warranties referring to companies in which Enersis currently has no stake. I understand this concern, but it is also necessary to keep in mind that they are companies that have been managed by Enersis for many years. · Tax contingencies caused by the transaction: I understand this issue in general and must be analysis with depth and detail. · 65% conditionality: in general it is a well-known topic because it is covered by Enersis bylaws. In due time, the final terms of this conditionality must be disclosed. · Lack of information about price fixing mechanism: as the report itself states, it is a matter that must be resolved by the shareholders. V.2 Considerations about the exchange ratio The expert appraiser, Walker, was commissioned to perform a valuation of Cono Sur, while the valuators, IMTrust and Claro y Asociados were to, also, pronounce themselves about the market conditions that would make the value of the money contribution parallel to the contribution in assets. From this point of view, both valuators refer to the possibility of using an exchange ratio between Enersis and Cono Sur. The use of an exchange ratio as the method to determine the amount of the capital increase, that is, to fix the value of the assets of Cono Sur as a percentage of the total value of Enersis, presents a series of inconveniences that make it not advisable: · Indetermination of the amount of the capital increase: the determination of a fixed number of shares would leave the final value of the assets in the hands of the market and therefore also the final amount of the capital increase. This would imply that the minority shareholders will not know the amount of cash they need to invest in order to subscribe their portion of the capital increase and therefore avoid dilution · Discrimination : given that the contribution in assets is made by only one shareholder, and the corresponding number of shares to receive in exchange is fixed, the indetermination just mentioned only affects the shareholders that will contribute in cash, and therefore not to all shareholders alike · Minimum price : this type of transaction would be subject to potential speculative stock market moves that could put downward pressure to the price of Enersis. · Market conditions : the transaction must be carried out at market conditions. When it is said that the transaction must be carried out under market conditions, refers to the value of the transaction carried out in the market under normal conditions that could pick up value creation levers and factors not considered in the stock market price, and not literally referring to the specific price of the stock at a specific moment in time that could be affected by many exogenous factors. · Valuation: in a scenario of a significant Enersis stock price increase, the final contribution of assets could lead the value of the final contribution in assets exceed the ranges established by valuators, which would go against the spirit of the evaluation process. Additionally, it would make the transaction appear to be imbalances for those shareholders that subscribe in cash since they would be forced to increase their investment if they decided to exercise their preemptive right to subscribe. · Legal complexity: The formulation of a shareholders meeting summon and the dynamics of the approval process during the meeting would be extremely complex considering that a transaction with these characteristics has not occurred before. Its legal admittance would not be assured. Due to all the above, the use of an exchange ratio must be discarded and the implementation of a procedure to fixed an absolute value for the assets to be contributed by Endesa and for the calculation of the amount of the capital increase is advisable . Although the use of an exchange ratio due to the inconveniences previously mentioned are not advisable, it is appropriate to think in terms of the relation between the values of Cono Sur and Enersis, as it is developed later in this document. Finally, even though I recommend not using an exchange ratio, the proportion between the value of Cono Sur and the value of Enersis proposed by IM Trust and –although to a lower extent by- the proposal of Claro y Asociados, seems sub estimated: such exchange ratio dies not consider the creation of value, in the short, medium and long term that the transaction implies and that would modify that percentage. V.3 Adjustment of the DCF valuations to market conditions · The Discounted Cash Flow (DCF) with conservative criteria such as those described by theevaluators in their reports place the value of Cono Sur within a range from USD 4,627 y 4,862 million. · When incorporating these shareholdings, you could be willing to pay up to the value resulting from the DCF calculated with conservative criteria and guarantee the shareholder a minimum retribution equal to the required cost of capital. · The DCF figures are supported by transactions carried out by comparable companies, as shown in the report of Claro y Asociados. With these considerations, the value of Cono Sur would reach USD 4,900 million. · The market price is frequently used as the lower limit price of a transaction, and therefore most operations are carried out at a price in between the DCF and the market value (recent acquisitions in Chile paid premiums of up to 50% above the market price). · Both valuators relate the market value of Cono Sur to the value of Enersis and estimate a proportion of 31.7% and 35.2%. This percentage, called the exchange ratio, is used to calculate the value of Cono Sur according to different price quotes of Enersis. Both reports are serious and independent and therefore consider appropriate to calculate the average of both (33.4%). · The matter now is to determine which date or dates for the price quote of Enersis are appropriate for this transaction and that better represent the market value: o Future moment when capital increase takes place o Today o The moment of the announcement, a non-distorted price o A combination · This is a high impact matter, considering that the price of Enersis has fluctuated significantly since the announcement of the transaction. · In my opinion, using a future value would leave the transaction open, undetermined and could lead to discrimination among shareholders. I therefore discard this alternative. · Take the price as of today as the only reference would not be convenient: o The value is currently affected by the capital increase announcement. Since the announcement, the price of the stock declined 13% while the IPSA fell only 1%. o The standard practice adopted by companies in acquisition operations is to consider the price the day before the respective operation. · Due to all this, in my opinion, the range of the value, at market conditions, for this transaction should be identified the following way: o The lower limit is obtained by using the current price of Enersis as a reference (163.8 Ch$/share) and o The upper limit should be obtained using the market price of Enersis the day before the announcement (187 Ch$/share). This last price is a good reference because it is not affected by the capital increase and is similar to the average value over the past 12 months before the announcement. This leads to a range going from USD 3,709 to 4,235 million. · The values within the established range (USD 3,709-4,235 million), I consider represent the best market reference for the price of Cono Sur. The independent valuators determined a USD 4,172 million value of Cono Sur by Multiples (financial ratios observed in comparable companies that trade in the stock exchange). · The mid-point of the range that I consider adequate (USD 3,972 million) implies a 16% discount compared to the DCF value, giving Enersis shareholders the assurance that they will receive a return sufficiently attractive above the cost of capital. Andrea Brentan Annex I Corporate shareholdings that Endesa owns in South America and that will be contributed through the capital increase: Company Shareholding Argentina Edesur 6.23% Inversora Dock Sud 57.14% Yacylec 22.22% Cemsa 55.00% Brazil Endesa Brasil 28.48% Ampla Investimentos 7.70% Ampla Energía 7.70% Chile San Isidro 4.38% Colombia Emgesa 21.60% Codensa 26.66% Peru Distrilima 34.83% Cabo Blanco 80.00% Generalima 100.00% Annex II Main Acquisition processes in which Enersis has successfully participated: · Acquisition, in a consortium, of 60% of Empresa de Distribución Eléctrica de Lima Norte S.A., Edelnor (Peru, 1994). The distribution company Edechancay was also acquired and was later absorbed by the first. · Acquisition, in a consortium, of 60% of the generation company Edegel (Peru, 1995). · Acquisition, in a consortium, of 70.26% of the shares of the distribution company previously called Companhia de Electricidade do Río de Janeiro S.A., Cerj, whose current legal name is Ampla Energía e Servicos S.A. (Brazil, 1996). · Acquisition of 99.9% of Central Hidroeléctrica de Betania (Colombia,l996). · Acquisition of 78.9% of the generation company Centrais Elétricas Cachoeira Dourada (Brazil,1997). · Acquisition, in a consortium, of 48.5% of the distribution company of Bogota, Codensa, and an additional 5.5% of Empresa Energía de Bogotá (Colombia, 1997). · Acquisition, in a consortium, of 48.5% of the generation company of Bogota, Emgesa, and an additional 5.5% of Empresa Energía de Bogotá (Colombia, 1997). · Acquisition, in a consortium, of 89% of the distribution company Companhia Energética de Ceará S.A., Coelce (Brazil, 1998). · The Group was awarded the electric interconnection project between Argentina and Brazil (1998). · Increase in the stake of Endesa Chile from 17.2% to 25.28%, that later become a subsidiary of Enersis (Chile, 1996). Later, an additional 35% was acquired reaching a total 60% of ownership (Chile, 1999). · Acquisition of an additional 18.5% ownership share of Ampla, exercising an option that Endesa had given Enersis and Chilectra, by mans of which Enersis reached a direct and indirect 57.4% ownership share of Ampla (Brazil, 2000). · Acquisition of the generation company Termocartagena (Colombia, 2006). · Merger of generation companies Edegel and Etevensa, the latter owned by Endesa. Through this operation, Enersis also consolidates the assets of the latter adding thermal generation assets to a portfolio predominantly hydroelectric (Peru, 2006). · Acquisition of 82.34% ownership share of distribution company Empresa de Energía de Cundinamarca (Colombia, 2009). · Endesa Chile’s acquisition of an additional 29.35% of its Peruvian subsidiary, Edegel, increasing its direct and indirect ownership share to 62.46% (2009). The package was purchased from Endesa Latin-American. · Acquisition of an additional 24% of its Peruvian subsidiary, Edelnor, increasing its direct and indirect ownership share to 57.53% (2009). The package purchased was owned by Endesa Latinoamerica. · Acquisition, in a consortium, of 60% of the generation company, Central Costanera, currently Endesa Costanera and 51% of the distributor of the southern part of Buenos Aires, Edesur, in 1992, 59% of the generation company Hidroeléctrica El Chocón in 1993, and an additional 39% of Edesur in 1995, becoming the controlling shareholder, and another additional 10% of Edesur in 2001 (Argentina). Annex III Examples of real cases that prove the ability to create value through synergies and new efficiencies transforming the acquired companies in modern and efficient companies. · Taking control of the Peruvian distribution company, Edelnor, required transforming the company: During the first years managed by Enersis, losses were reduced from 18.8% in 1994 to 9.8% in 1999, the interruptions were reduced 63% in terms of frequency and 80% in time length and the EBITDA/Revenues ratio went from 5% to 28%. · In Brazil, taking control of the distributor Ampla was also a historic event. From 1996 to 2001, losses were reduced from 29.3% to 22.7%, interruptions were reduced 43% in terms of frequency and 56% in time length and the EBITDA/Revenues ratio went from -23% to +38%. · Similarly, the Colombian distribution company experienced an amazing transformation after taking over control: losses were reduced from 18.8% in 1998 to 10.2% in 2003, the frequency and duration of interruptions fell 86% and 48% respectively and EBITDA went from representing 27% of revenues to 33%. · Outstanding improvements have been achieved in the availability of power plants as well, for example , in Chile, they went from 89% before takeover of Endesa Chile by Enersis to 96% by the end of 2011 and the capacity rebooting of Celta, Cartagena and Guavio, in Chile and Colombia, allowed obtaining an additional 140 MW of capacity. · The stakes in the Peruvian subsidiaries Edegel and Edelnor that were acquired from Endesa in 2009 have significantly increased its value. The current market value of the USD 375 million and USD 128 million investment required to purchase 29.35% of the generator and 24% of the distributor is USD 568 million and USD 267 million respectively. · The distribution business of our Argentina company Edesur also presented a successful performance after being acquired by Enersis: losses were reduced from 20.9% in 1993 to 9.9% in 1998, and the quality indexes improved substantially with a 58% reduction in frequency interruptions and 78% in duration. In financial terms, the EBITDA/Revenues ratio increased 10 times during that period, going from 3% to 33%. An d in generation, rebooting the capacity of Endesa Costanera’s steam turbines carried out from 1992 to 1996 allowed capacity to increase from 350 to 1.138 MW . Annex IV a. Generation projects developed by Enersis o Expansion of Santa Rosa with a new 123 MW gas turbine in Peru, which began operations in 1996. o GasAtacama, 780 MW combined cycle in Chile that began operations from 1999 to 2002. The Enersis Group has 50% share of o Yanango and Chimay, hydroelectric plants with 194MW of installed capacity in Peru which began operations in 2000. o Tal Tal, 245 MW thermal gas power plant in Chile that began operations in the year 2000. o Expansion of Endesa Costanera in Argentina, taking advantage of the steam turbines to install a 320 MW combined cycle (+223 MW) which began operations in 1997 and the installation of a second 851 MW combined cycle that began operations in 1998. o Ralco, 690 MW hydroelectric power plant in Chile that began operations in 2004 contributing 10% of the electricity of the Central Interconnected System. o Central Térmica Fortaleza, 322 MW combined cycle, in Brazil, began operations in 2003, with the capacity to serve one third of the State of Ceará. o San Isidro II,399 MW combined cycle, in Chile, began operations in open cycle in 2007 and as a fuel oil combined cycle in 2008, and as a gas combined cycle in 2009 o TG Quintero, 257 MW open cycle gas power plant in Chile, began operations in 2009. o 200 MW expansion of Santa Rosa (total 429 MW in open cycle), in Peru, began operations in 2009. o . o Palmucho, 32 MW hydroelectric plant in Chile, began operations in 2007. o Canela, 18 MW wind farm in Chile, began operations in 2007. First of its kind to inject electricity into the Central Interconnected System o Ojos de Agua, 9 MW mini hydroelectric plant in Chile, began operations in 2008. o Canela II , 60 MW wind farm in Chile, began operations in 2009. o Bocamina II , 370 MW coal thermal power plant in Chile, commercial operations began this past October 20. o uimbo Hydroelectric power plant in Colombia currently under construction. o Additionally, Enersis was critical in the promotion of the construction of the Quintero LNG regasification terminal, participating with a 20% share, that is fundamental to the supply of gas to the central region of the country and that supplies fuel to the San Isidro II power plant and to the TG Quintero power plant, among other installations. The terminal began its fast track operations in 2010, reaching a total processing capacity of 9.6 million m3 per day by the beginning of year 2011 b. Main distribution projects developed by Enersis o During the last 10 years Chilectra has increased its customer base in 350.000 and its electricity distribution in 4.1 TWh which has required increasing its lines 1,975 kilometers. o In Brazil, Ampla and Coelce have added 2.3 million customers and o 7 TWh of electricity distributed within the same period adding 75,985 kilometers of lines. o In Colombia, Codensa has increased its customer base in 645.000 and its electricity distribution in 3.9 TWh which has increased its lines 5.112 kilometers. o In Peru, Edelnor has increased its customer base in 277.000 and its electricity distribution in 2.9 TWh which has required increasing its lines 4.902 kilometers. o Finally, in Argentina, Edesur has added 292.000 customers and 4.2 TWh of electricity distributed needing to add 1.083 kilometers of lines. Annex V The valuation of some analyst of some of the assets contributed, showing the great dispersion among certain valuations. USD million Jul – 30 Jul – 30 Jul – 27 Jul – 27 Jul – 26 Company ELA (%) GS LV Sant BoA Citi Dock Sud 40.0% Fortaleza 28.5% 587 665 527 1,059 Cachoeira 28.4% 1,267 1,883 1,419 1,418 1,778 CIEN 28.5% 502 1,162 579 603 Ampla 21.1% 1,745 1,016 1,519 1,408 2,204 Coelce 15.2% 1,846 2,373 1,510 1,463 2,111 San Isidro 4.4% 576 Pangue 4.4% 710 Emgesa 21.6% 4,008 3,854 4,827 5,155 3,942 Codensa 26.7% 5,070 3,568 3,318 3,263 4,050 Edelnor 18.0% 907 1,068 1,194 1,068 746 Piura 96.5% 79 266 Annex VI: Enersis’ portfolio of generation projects o In Chile: · 826 MW in conceptual development · 1,343 MW in pre-feasibility (120 MW with environmental approval) · 1,133 MW in pre-feasibility (8 MW with environmental approval) · 2,140 MW in basic engineering (1,641 MW with environmental approvals) o In Colombia: · 409 MW in pre-feasibility · 623 MW in feasibility o In Peru: · 50 MW in conceptual development · 1,220 MW in pre-feasibility · 157 MW in feasibility · 188 MW in basic engineering (with environmental approvals) o In Brazil: · 500 MW in conceptual development · 412 MW in pre-feasibility (350 MW with environmental approvals) · 2,409 MW in feasibility DISCLAIMMER: THE ENGLISH VERSION OF THIS OPINION WAS TRANSLATED FOR THE CONVENIENCE OF THE READER. THIS TRANSLATION HAS NOT BEEN REVIEWED OR APPROVED BY MR. RAFAEL MIRANDA. Madrid, October 30, 2012 Mr. Pablo Yrarrázaval V. Chairman of the Board of Directors of Enersis S.A. Santiago Ref: Pronouncement on Capital Increase of Enersis S.A. Dear Sir, I am pleased to send you my individual pronouncement, as director of the publicly held limited liability stock company Enersis S.A. (“Enersis” or the “Company”), domiciled in Santiago, Chile and registered with the Superinrtendence of Securities and Insurance (“SVS”) under No.175/1983, in relation to the ongoing capital increase of Enersis (the “Operation”) on the following terms and conditions: I. BACKGROUND 1. On June 18, 2012, the controlling shareholder in Enersis, the Spanish company Endesa,S.A. (“Endesa Spain”), through its subsidiary Endesa Latinoamérica S.A., sent a letter to you proposing a capital increase of Enersis which, in general terms, would be structured as follows: (i) Endesa Spain could contribute to Enersis the whole issued capital of a Spanish company called Cono Sur Participaciones S.L. (“ Cono Sur ”), free of liabilities and whose only assets would be all the company participations that the Endesa Spain Group has in South America and which are separate from those held by Enersis directly or indirectly. (ii) Enersis’ shareholders could participate in the capital increase by paying pro rata in cash . 2. On August 3, 2012, the SVS, by its Official Letter 18,684, considered that the capital increase proposed for Enersis, governed by articles 15 and 67 of the Chilean Companies Act 18,046 (“LSA”, in its Spanish acronym), should be complemented by the regulations contained in Chapter XVI of the LSA. The SVS considered the Operation had to be treated as an operation between related parties in which, under this interpretation, the parties contracting would be Endesa Spain and Enersis. 3. On August 6, 2012, the Board of Directors of Enersis, despite disagreeing with the interpretation of the SVS, resolved to submit voluntarily to this interpretation in order to proceed with the Operation already on course and avoid the adverse consequences to Enersis from its temporary interruption. 4. Article 147 No.5 of the LSA states that each director of a publicly held limited liability stock company should give their opinion on a transaction between related parties with respect to the convenience to the best interest of the Operation, which should be made available to the shareholders. II. DECLARATIONS ON POSITION OF A DIRECTOR OF ENERSIS S.A. AND THE RELATIONSHIP WITH THE PARENT COMPANY 1. I declare that I have been a director of Enersis since April 30, 1999 and vice-chairman of this Company from July 29, 1999 to July 29, 2009. At the Company’s Ordinary Shareholders’ Meeting held on April 22, 2010, which renewed the whole of the Board of Directors, I was appointed director with the votes of the controlling shareholder Endesa Latinoamérica S.A. I also declare that these votes were determinant in being elected director. 2. I declare that I have been, from July 1987 to February 1997, the General Director of Endesa Spain and from this latter date until June 30, 2009, the Chief Executive Officer of that company, upon which date my professional relationship as an executive of the company terminated. I am currently president of the foundation of Endesa Spain and I am also a shareholder of Endesa Spain. 3. I declare therefore that I have an interest in the Operation in accordance with the interpretation made by the SVS through its Official Letter 21,001 of August 29, 2012, in its section III.1, which makes applicable to the Operation that resolved by the SVS in its Official Letter 9,914 of April 18, 2012 addressed to the company Enjoy S.A 4. Such declaration of interest was repeated formally at the company’s Board of Directors meeting of September 5, 2012. III. ACTIONS TAKEN BY THE DIRECTORS AND RESOLUTIONS ADOPTED BY THE BOARD OF DIRECTORS THAT AFFECT THE ANALYSIS OF THIS OPERATION I confirm that the Board of Directors of the Company has acted at all times with dedication and due diligence, in accord with the importance of the operation submitted for the approval of Enersis’ shareholders . The Board of Directors has carried out all the pertinent actions, has held all the necessary meetings and has adopted all the resolutions established under the legislation that rule the Operation, as well as the instructions and interpretations of the SVS, not only to comply with them but to do what is necessary in favor of the best corporate interest. In particular, it has instructed the management to give the greatest transparency and diligence to the independent valuators so they could make their analysis in the most efficient possible way. It also gave instructions with respect to the sending of the information necessary to the Directors’ Committee so that corporate body could issue its prescriptive report. IV. DECLARATIONS ABOUT THE RECEIVED REPORTS I have analyzed the three independent reports made available to the directors and the shareholders: the two requested by the Board of Directors directly, the appraisal of Mr.Walker , and the report of the independent valuator IM Trust , and that of the independent valuator appointed by the Director’s Committee, Claro y Asociados . I have also analyzed the report issued by the Directors’ Committee . IV.1 General characteristics of the reports of the expert appraisal and valuators I consider that, although with some nuances, they all have some common general characteristics , as follows: 1. Capacity and independence I consider that the expert appraisal and the two valuing firms have a proven capacity for performing the work entrusted, and that they have accredited their independence sufficiently. 2. Available information They all had broad access to all the details of the Operation, as well as to all sources of information both of Enersis and of the companies subject to valuation, provided to them through a data room created for the purpose, of all the information available and requested. For example, among other things, they had access to the financial statements, projections of fundamental variables, details of assets and liabilities with related parties, summary of the principal contracts of the companies with third parties and information on current sector regulations. The expert appraisal and the two valuators, according to their own information and criteria, made revisions of the data and the projections made by Enersis and its companies in their analysis, as well as modifications to the assumptions used by them. All these modifications have been made by applying conservative criteria which, had it not been used, would have resulted in a higher valuation of the assets. 3. General methodology used The expert appraisal produces a report that establishes the economic value of the contribution to Enersis. The two valuators, with various nuances and denominations, cover the market value of Conosur, the use of proceeds of the cash contribution and the strategic sense of the proposed operation. They also include some reflections and calculations of the impact of the proposed operation on the results of Enersis. Market valuation of Conosur The general method employed by the three in calculating the market value of Conosur is the traditional one and reflects practices generally accepted in the market by valuing according to the discounted cash flows (DCF) of each of the companies or participations of Conosur, each establishing different particularities. In the three cases, in one way or another, other additional methods, also generally accepted, have been taken into consideration. For example, the expert appraisal calculates some multiples that permit the comparison of his valuations with the market values of other companies. IM Trust, on the other hand, values Conosur in terms related to the DCF value of Enersis, making later tests of consistency with respect to the values obtained by multiples of comparable companies and also taking into account the market consensus and opinions of financial analysts. In the case of Claro y Asociados, it weights the DCF valuation (80%) with the valuation by market multiples of other companies of similar characteristics (15%) and a valuation by multiples of recent comparable transactions (5%). As is well known, the results of the valuation are largely determined by the assumptions made with respect to cash flows, how the discount rate (WACC) to be applied is calculated, how terminal values are determined, whether other sources of value are taken into account, e.g. expansion projects of both an organic and inorganic character (M&A), possible tax advantages, etc. Both the appraisal of Mr. Walker and the reports of the independent valuators IM Trust and Claro y Asociados have generally applied conservative criteria, in general reasonable for this type of study, but which had they not been applied would have resulted in a higher valuation of the assets analyzed. Use of proceeds of the cash contribution In a general way, both the expert and the two independent valuators consider that following this Operation, Enersis will have ample growth opportunities for the use of its financial capacity. However, for the purposes of the market valuation, none of the valuators considers as an additional source of value either the organic development projects or the M&A opportunities. Only IM Trust considers as a possible source of value the purchase of minority shares in Coelce, Edegel, Edelnor and Endesa Chile, subject to the established criteria for price, probability of success and contribution to the earnings of Enersis are reasonable. Regarding the use of proceeds of the cash remaining contribution, it assumes that the balance not used in the purchase of minorities is held in cash, earning 1% annually before tax, which appears a very conservative criterion. On the other hand, Claro y Asociados states that the information revised accredits potential projects whose amount is consistent with the size of the amount in cash of the capital increase. However, it mentions that the borrowing capacity would end up being under-utilized temporarily and also identifies uncertainty of price and term in the execution of the M&A opportunities and purchase of minority shares. Strategic sense of the proposed operation The two independent valuators, IM Trust and Claro y Asociados, state that the proposed operation has strategic sense for Enersis and would produce positive effects for the Company. They also indicate that assuming that the strategic, economic and the established equivalences are substantially respected or, put another way, carried out on fair exchange terms, acquiring determined declared commitments by the parent company, the Operation would contribute to the best interest of Enersis and be positive for all its shareholders. IV.2 Conclusions of the reports Having looked at the general characteristics of the reports analyzed, I now proceed to analyze the conclusions of the three reports, giving my opinion based on those matters I consider relevant. IV.2.1 Conclusions of the appraisal of Mr. Eduardo Walker H. Mr. Walker makes his appraisal report with the sole purpose of establishing an economic value of the contribution to Enersis of the assets of Conosur. He establishes that the total value of the contributions as of December 31, 2011 is USD4,742 million. Updating the figure as of June 30, 2012, he establishes that the total economic value of the contributions is USD 4,862 million. I consider that the appraisal of Mr.
